DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance:
Prior art fails to disclose or suggest, inter alia, a control apparatus comprising: a drive signal outputting unit configured to: generate, based on the alternating-current voltage obtained by the voltage obtainer, a sinusoidal command; and perform peak-current mode control to output a drive signal that controls switching of the drive switch to thereby cause the inductor current to follow the sinusoidal command; and a delay unit configured to delay, for one switching cycle of the drive .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0052179 Bhandarkar et al. disclose a switched power converter; US 2018/0054113; Kim et al. disclose a power factor correction circuit; US 2014/0225553 Otorii et al. disclose a converter control device; US 2014/0204639 Wu et al. disclose a power supply apparatus; US 2004/0047166 Lopez-Santillana et al. disclose a power supply controller; US 9,455,623 Fan et al. disclose a power factor correction circuit; US 8,379,420 Orr discloses a controller with a switching control circuit; US 8,111,050 Sutardja et al. disclose a power factor control system; US 7,580,272 Taguchi et al. disclose a power source apparatus; US 5,532,918 Mayrand et al. disclose a high power factor power suply.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/GARY L LAXTON/Primary Examiner, Art Unit 2896                           8/14/2021